Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 16-25 in the reply filed on August 16, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flood et al (‘938) or Bennett et al (‘057).
Per claim 21, Flood et al discloses a method for deploying a sensor array (39) in an underwater environment.  The method includes positioning a deployment control system (11, 12, 15) on an underwater surface of an underwater environment, the deployment control system supporting a plurality of sensor suspension systems (39) tethered together, the deployment control system supporting at least one buoyant device (26) tethered to sensor suspension systems, and causing release of the at least one buoyant device (26) to deploy the plurality of sensor suspension systems (39), such 
Similarly, per claim 21, Bennett et al discloses a method for deploying a sensor array (11) in an underwater environment.  The method includes positioning a deployment control system (13, 13a) on an underwater surface of an underwater environment, the deployment control system supporting a plurality of sensor suspension systems (12) tethered together, the deployment control system supporting at least one buoyant device (10) tethered to sensor suspension systems, and causing release of the at least one buoyant device (10) to deploy the plurality of sensor suspension systems (12), such that the at least one buoyant device ascends towards a surface of the water to vertically position the plurality of sensor suspension systems into a sensor array in the underwater environment while anchored to the deployment control system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Flood et al (‘938) or Bennett et al (‘057) in view of Davidson (‘933).

Therefore, in view of Davidson, it would have been obvious to one of ordinary skill in the art to modify the method of either Bennett et al or Flood et al by using an acoustic signal for releasing the buoyant device for deployment of the sensor array and further to release the sensor array for surface recovery of the sensor array.  The use of such an acoustic signal is advantageous since it provides for a reliable, reusable, safe and low cost alternative to the release mechanisms of Flood et al or Bennett et al.

7.	Claims 16-19, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Flood et al (‘938) or Bennett et al (‘057) in view of the Chinese patent to Feifei et al (CN104089694A) or US Patent to Hueter (‘148).
Flood et al discloses a sensor array deployment system for deploying a sensor array (39) in an underwater environment.  The system includes a deployment control system (11, 12, 15) operable for placement on an underwater 20surface of an underwater environment, a plurality of sensor suspension systems (39) tethered together and to the deployment control system in a stowed configuration, and at least one buoyant device (26) operable with the plurality of sensor suspension systems. 352865-18-11672-US-NP The deployment control system is operable to be activated to release the at least one buoyant device (26) and cause deployment of the plurality of sensor suspension systems (39), the buoyant 
Bennett et al discloses a sensor array deployment system for deploying a sensor array (12) in an underwater environment.  The system includes a deployment control system (13, 13a) operable for placement on an underwater 20surface of an underwater environment, a plurality of sensor suspension systems (12) tethered together and to the deployment control system in a stowed configuration, and at least one buoyant device (10) operable with the plurality of sensor suspension systems. 352865-18-11672-US-NP The deployment control system is operable to be activated to release the at least one buoyant device (10) and cause deployment of the plurality of sensor suspension systems (12), the buoyant device (10) being operable to ascend towards a surface of the water to 5vertically position the plurality of sensor suspension systems (39) into a sensor array while anchored to the deployment control system.
The difference between claim 16 and Flood et al or Bennett et al is the claim specifies that each sensor suspension system comprises “a framework and a sensor suspended by a plurality of compliant devices coupling the sensor 25to the framework”.
The Chinese patent to Feifei et al discloses a 3D self-stabilizing hanging device for an underwater sensor.  Specifically, Feifei et al teaches a sensor suspension system including a sensor (hydrophone, 8), a framework including a plurality of support structures (rings 1, 2, 3, 4) and a plurality of compliant devices extending between the framework and the sensor.  Such a sensor suspension provides 3D self-stabilization and free rotation when the device is used.

Therefore, in view of Feifei et al or Hueter, it would have been obvious to one of ordinary skill in the art to modify either Bennett et al or Flood et al by substituting the self-stabilizing and rotatable sensor suspension system of Feifei et al or collapsible sensor array of Hueter for the sensors of Bennett et al or Flood et al.  Claim 16 is so rejected.
Dependent claims 17-19 are further disclosed by the sensor suspension system of Feifei et al or Hueter and with respect to claims 24 and 25, it is obvious to one of ordinary skill in the art that the modified Flood et al or Bennett et al systems would include the framework be moved from a collapsed position to an expanded position during ascension and the symmetrical sensing of the sensor of Feifei et al or Hueter.

8.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Flood et al (‘938) or Bennett et al (‘057) in view of the Chinese patent to Feifei et al (CN104089694A) or US patent to Hueter (‘148), as applied to claim 16 above, and further in view of Davidson (‘933).
Per claim 30, Davidson teaches an underwater sensor array release mechanism for a buoyant device using an acoustic signal to provide an underwater release device 
Therefore, in view of Davidson, it would have been obvious to one of ordinary skill in the art to further modify the system of either Bennett et al or Flood et al by using an acoustic signal for releasing the buoyant device for deployment of the sensor array and further to release the sensor array for surface recovery of the sensor array.  The use of such an acoustic signal is advantageous since it provides for a reliable, reusable, safe and low cost alternative to the release mechanisms of Flood et al or Bennett et al.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl